Citation Nr: 1110337	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  02-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that new and material evidence had not been presented to reopen the previously denied claim for service connection for a back disorder.  The Veteran appealed, and in March 2004, March 2006, and in June 2009, the claim was remanded for additional development.  

In April 2003, the Veteran testified before the undersigned Acting Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1996, the RO denied the Veteran's claim for service connection for a back condition.  

2.  The evidence received since the RO's September 1996 decision denying the Veteran's claim for service connection for a back condition, which was not previously of record, and which is not cumulative of other evidence of record, does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the RO's September 1996 decision denying the Veteran's claim for service connection for a back condition; the claim for a back condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen his claim of entitlement to service connection for a back condition.  

The Board initially notes that in June 2009, the Board remanded this claim.  The Board directed that the RO adjudicate an intertwined issue of whether there was clear and unmistakable error in the RO's November 1971 rating decision, that another request should be made for records from Moncrief Army Hospital (and to insure that the correct name and social security number of the Veteran were provided in the request), and that the Veteran be provided with a letter that clearly informs him of the evidence that is needed to reopen his claim for service connection for a back disorder, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), and which informs him of what constitutes new and material evidence under 38 C.F.R. § 3.156(a) for claims filed before August 29, 2001.  

In March 2010, the RO adjudicated the claim that there was clear and unmistakable error (CUE) in the RO's November 1971 rating decision, and determined that the RO's November 1971 decision was not based on CUE.  With regard to the Board's direction that another attempt be made to obtain any available records from the Moncrief Army Community Hospital, as discussed infra, the Appeals Management Center (AMC) attempted to obtain these records, but the AMC has determined that no additional records are available.  Finally, in March 2010, a duty-to-assist letter was sent to the Veteran, which informed him of the criteria as set forth in Kent, and which notified him of what constitutes new and material evidence under 38 C.F.R. § 3.156(a) for claims filed before August 29, 2001.  In this regard, to the extent that the letter indicates that the last final denial of his claim was in 1971, the Board's remand correctly identified the date of the last final decision as September 1996.  After issuing the March 2010 notice letter, the Veteran's claim was reconsidered, as evidenced by the Supplemental Statement of the Case, dated in September 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  In addition, the Veteran was afforded a hearing in April 2003, and a review of the appellant's representative's submissions, received in May 2009 and February 2011, indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  In summary, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and he has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009).  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Finally, it appears that all relevant evidence has been obtained.  Id.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In November 1971, the RO denied a claim for service connection for a back condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  The Veteran filed to reopen the claim on two occasions, and in both cases (in January 1993 and in September 1996), the RO denied the claim.  In each case, there was no appeal, and the RO's decision became final.  Id.  

In May 2000, the Veteran filed to reopen his claim.  In September 2000, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

Under 38 C.F.R. § 3.156, when presented with a claim to reopen a previously finally denied claim, VA must determine if new and material evidence has been submitted.  New and material evidence is defined as follows: [E]vidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the legal standard of what constitutes "new and material" evidence was amended during the course of this appeal.  This amendment is not applicable to this case, as the amendment applies prospectively to claims filed on or after August 29, 2001.  38 C.F.R. § 3.156(a) (2010).  The Veteran filed his application to reopen the claim in May 2000, and thus, the amendment is not applicable.  

The most recent and final denial of this claim was in September 1996.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Generally, for a successful claim, at a minimum a claimant must present: (1) competent evidence of a current disability; (2) proof as to incurrence or aggravation of a disease or injury in service; and (3) competent evidence as to a nexus between the inservice injury or disease and the current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The provisions of 38 C.F.R. § 3.304(b) provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  This regulation expressly provides that the term "noted" denotes only such conditions as are recorded in examination reports, and that a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inceptions.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

At the time of the RO's September 1996 decision, the evidence of record included Veteran's service treatment records.  The Veteran's entrance examination report, dated in February 1971, showed that his spine was clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "back trouble of any kind."  In August 1971, the Veteran received treatment for back pain.  The impression was muscle strain.  He received another treatment for back pain later that same month, and an X-ray was noted to show an old fracture at L3.  The Veteran was hospitalized at the end of August 1971, at which time he reported a two-year history of recurrent low back pain following an automobile accident.  The diagnosis was fracture, old, anterior body of L3, symptomatic, sustained approximately two years prior to service.  The report noted that this condition EPTS (existed prior to service).  A Medical Board Proceedings report, dated in September 1971, indicated that the Veteran's diagnosed condition was not incurred in the line of duty, that it was not caused incident to service, that it existed prior to active duty, and that it was not aggravated by active duty.  

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1979 and 1994, and a decision of the Social Security Administration (SSA).  This evidence included a VA examination report, dated in May 1980, which contained a diagnosis of chronic low back syndrome, and which indicated that a lumbar spine X-ray showed an unremarkable spine that was within normal limits.  A private treatment report, dated in August 1982, noted lumbago due to L5-S1 disk disease, and lumbar radiculitis with L5-S1 radiculitis.  A December 1992 VA examination report contained diagnoses that included lower backache associated with lumbosacral spine disease with radiculopathy.  An accompanying VA X-ray report noted mild spondylosis, and mild scoliosis.
 
The SSA's decision, dated in February 1993, showed that the SSA determined that the Veteran was disabled as of October 1991; the SSA's decision indicates that the Veteran was determined to be disabled due to a lumbar spine condition that included arthritis and a disc herniation.    

At the time of the RO's September 1996 decision, neither the Veteran's entrance examination report, dated in February 1971, nor the associated report of medical history, noted a back disorder.  Therefore, a back disorder was not "noted" upon entrance into service.  However, the Veteran had reported to service physicians that he had a two-year history of back pain that had begun following an automobile accident.  He was competent to report these symptoms and a history of an automobile accident.  See e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, X-rays revealed an old fracture of his spine, which service physicians determined was sustained about two years prior to service, and they concluded that his fracture had had not been aggravated by his service.  See e.g., Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre- service history of his/her condition).  At the time of the RO's September 1996 decision, there was no competent evidence of a nexus between a back disorder and the Veteran's service, and no competent evidence to show that a preexisting back disorder had been aggravated by his service.  

Evidence received since the RO's September 1996 decision includes medical reports, dated between 1969 and 2006.  This evidence includes reports from the University Hospital, dated in August 1969 (i.e., prior to active duty) which show that the Veteran was admitted for treatment of multiple injuries following an automobile accident in which his car was struck by a bus.  He was noted to complain of symptoms that included lower back pain.  An X-ray noted some irregularity of the superior surface of the third lumbar vertebral body and that "this may represent recent bony injury."  A second lumbar spine X-ray noted a defect at the superior anterior surface of L3, with a line across the defect that was very smooth and somewhat widened, that "this is thought to be a developmental defect and represents an un-united epiphysis and does not represent bony injury."  

Medical evidence dated subsequent to the Veteran's active duty shows that he received a number of treatments for back symptoms beginning in 1992, with notations of degenerative joint disease (DJD), and that in January 1998, he underwent a laminectomy at L2-L5, with nerve root decompression.  Several private treatment reports from L.H.M., M.D., dated between 1993 and 1997, associate his low back pain with DJD and/or "previous trauma"; some reports associate his back pain with a "recent" motor vehicle accident.  In April 1997, he was treated for low back pain after a motor vehicle accident.  In about February 1998, he underwent a laminectomy at L3-L5.  A June 1998 report shows that he stated that he had been in a motor vehicle accident a year before, in which he sustained a back injury.  

Some of the submitted evidence was of record at the time of the RO's September 1996 denial, and thus, this evidence is cumulative or redundant.  As for the evidence that was not of record at the time of the September 1996 RO decision, this evidence is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  The pre-service records, which show treatment for injuries following a 1969 automobile accident, appear to support the determination of the service physicians, as they indicate that the Veteran had a preexisting back disorder; they therefore do not provide a basis to reopen the claim.  None of the submitted evidence includes competent evidence to show that the Veteran has a back disorder that was caused or aggravated by his service.  In this regard, the earliest post-service medical evidence is dated in 1992, which is about 20 years after separation from service, and this evidence shows that the Veteran was involved in two motor vehicle accidents, and that he underwent back surgery in 1998.  This evidence therefore shows that the medical question at the core of the issue on appeal, i.e., whether the Veteran's preexisting back disorder was aggravated by his service, has greatly increased in complexity during the almost four decades that have passed following his service.  The Board therefore finds that the submitted evidence does not bear directly and substantially upon the issue at hand.  The additional evidence by itself or in connection with evidence previously assembled is not so significant that it must be considered in order to fairly decide the merits of the claim.  The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's September 1996 denial of the claim consists of oral and written testimony from the Veteran.  A review of the Veteran's testimony shows that it is essentially argued that he did not have a back problem prior to service, or through most of his advanced infantry training (AIT), until he injured his back in a fall off of some steps just prior to graduation from AIT.  However, laypersons are not competent to give a medical opinion as to diagnosis or causation, and the Veteran's own testimony and assertions as to a causal connection between a back disorder and his service are duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran was not sent a VCAA letter prior to the RO's adjudication of his claim.  However, the RO's September 2000 decision was decided prior to the enactment of the VCAA. In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.   Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  

Subsequent to the RO's September 2000 decision, the Veteran was sent VCAA notices in March 2004, April 2006, September 2009, and March 2010.  These letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letters fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In 2003, the Veteran was afforded a hearing.  In addition, after the March 2010 letter was sent, the case was readjudicated and in September 2010 a Supplemental Statement of the Case was provided to the appellant.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  In this regard, in June 2009, the Board remanded the claim and directed, in part, that another attempt be made to obtain any available records from the Moncrief  Army Community Hospital (Moncrief).  In July 2010, the Appeals Management Center (AMC) requested the Veteran's records from Moncrief.  However, in a reply received in August 2010, Moncrief stated that they did not have any records for the Veteran.  In September 2010, a memorandum was issued in which it was determined that all efforts to obtain additional records from Moncrief had been exhausted, that further attempts were futile, and that no additional records are available.  The Veteran was notified of this determination in the September 2010 Supplemental Statement of the Case.  See 38 C.F.R. § 3.159(d), (e) (2010).

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim for service connection for a back disorder is not reopened; the appeal is denied.  

____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


